Citation Nr: 9928521	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-10 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1977 to February 
1979.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in January 1998 which denied the claimed 
benefits.  

The Board notes that the January 1998 rating decision also 
denied service connection for a low back condition and that 
the veteran initially disagreed with that determination.  
However, at a personal hearing conducted at the RO in March 
1998, the veteran specifically withdrew her appeal of that 
issue.  That issue, therefore, is not before the Board for 
appellate consideration.  


REMAND

Review of the claims file indicates that the veteran has 
asserted that she developed PTSD as a result of several 
incidents that occurred during service in which she was 
sexually assaulted or sexually harassed.  In this regard, the 
Board notes that VA's Adjudication and Procedure Manual M21-
1, Part III,  5.14c, provides that, because many personal 
assaults are not officially reported and victims of such 
trauma may find it difficult to produce evidence to support 
the occurrence of the stressor, VA should provide additional 
assistance to the claimant in an attempt to obtain 
corroborative evidence from alternative sources.  Paragraph 
5.14c sets forth a number of examples of the types of 
evidence that might indicate the occurrence of a stressor.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that  5.14c is a substantive rule that is 
"the equivalent of [VA] regulations."  See Patton v. West, 
12 Vet. App. 272, 277 (1999).  

The record does not contain official evidence of any of the 
incidents claimed by the veteran and she has testified that 
she did not report any of the incidents.  However, it does 
not appear from the record that the veteran has been advised 
of the types of additional evidence that she could obtain 
that might support her claim, as set forth in  5.14c.  
Moreover, the transcript of the veteran's personal hearing 
does not indicate that the hearing officer "suggest[ed] the 
submission of evidence which the claimant may have overlooked 
and which would be of advantage to the claimant's position."  
See Costantino v. West, No. 96-1037 (U.S. Vet. App. Aug. 16, 
1999).  It is noted that during the course of the hearing, 
the appellant indicated that she did seek "sexual trauma 
treatment" in 1982 at an undisclosed location.  These 
records could be of assistance in adjudicating the instant 
claim.  Also personnel records from the military might be of 
use.   

Therefore, prior to appellate consideration of whether the 
veteran's claim is well grounded, the RO must provide her 
with the additional assistance set forth in  5.14c and as 
required by the Court in Patton and Costantino.  See 
38 U.S.C.A. § 5103 (West 1991); Hicks v. West, 12 Vet. App. 
86, 90 (1998); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed 
Cir. 1997); Graves v. Brown, 8 Vet. App. 522 (1996).  

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should conduct additional 
development of the record, including 
notifying the veteran of the types of 
alternative evidence she might obtain 
that would support her claim, as provided 
in M21-1, Part III,  5.14c.  The 
appellant should be asked to specify the 
names and addresses where she received 
treatment for sexual trauma in 1982.  
After obtaining the necessary releases 
from the appellant, the RO should attempt 
to obtain the records.  

2.  The RO should contact the service 
department and obtain the appellant's 
personnel records and associate them with 
the claims folder.

3.  After giving the veteran an 
opportunity to submit additional evidence 
and argument subsequent to the above 
notification, the RO should again 
consider her claim for service connection 
for PTSD.  If action taken remains 
adverse to her, the veteran and her 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning any additional 
evidence and they should be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



